COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ST. FRANCIS ON THE HILL CHURCH,
A TEXAS NON-PROFIT
CORPORATION, FORMERLY KNOWN
AS ST. FRANCIS ON THE HILL
EPISCOPAL CHURCH,

                            Appellant,

v.

THE EPISCOPAL CHURCH, A NON-PROFIT UNINCORPORATED
ASSOCIATION, THE DIOCESE OF THE
RIO GRANDE, A NON-PROFIT
UNINCORPORATED ASSOCIATION,
AND THE TRUSTEES OF PROPERTY
OF THE EPISCOPAL CHURCH,
DIOCESE OF THE RIO GRANDE, IN
TEXAS, A TEXAS NON-PROFIT
CORPORATION, 

                            Appellees.
§

 

§

 

§

 

§

 

§

 

 § 

 §

 §

 §

 §

 §

 §






No. 08-11-00099-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 2008-4075)

MEMORANDUM OPINION

	Pending before the Court is Appellant's unopposed motion for voluntary dismissal of this
appeal.  See Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.